Citation Nr: 0608871	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-16 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from May 28, through July 30, 
2003.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in December 2003, which denied the claim for a 
seizure disorder, claimed as a residual to head trauma; and a 
second rating decision of February 2004, which denied the 
claim for residuals of head injury to include headaches.

Further, the veteran also submitted additional evidence for 
the Board's consideration accompanied by a waiver of initial 
consideration by the agency of original jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he currently suffers from residuals 
of a head injury of a head injury that occurred during 
military service.  He has complained of symptoms ranging from 
headaches to seizures and speech difficulty.  In the 
alternative, the veteran has submitted medical evidence that 
his claimed symptoms may be characterized as a somatoform or 
conversion disorder, which also would have had a claimed 
onset during active duty service.

With the above in mind, the record reveals different opinions 
as to what diagnosis properly characterizes the veteran's 
diverse panoply of symptoms.  On the one hand, service 
medical records include a June 2003 computed tomography brain 
scan where no abnormalities were found.  This followed the 
veteran's reports of awakening with mental confusion, nausea, 
dry heaves, and fatigue following a claimed blunt force 
trauma resulting from a pugil stick incident.  Service 
medical records from June 2003 indicate no abnormalities.  
Service personnel records from basic training also indicate 
the veteran was diagnosed by a military mental health unit 
with conversion disorder characterized by "pseudo-seizures", 
which ended when the veteran was informed of his pending 
discharge.  Following service, in August 2003, the veteran 
obtained a computed tomography scan, which was normal.  The 
veteran also obtained an MRI in September 2003, which was 
negative for abnormalities.  

While in service, C.B., C.F.N.P., and P.M., M.D. found the 
veteran to have a normal neurological examination, and stated 
that the veteran's symptoms do not correlate with actual 
seizure events.  Other records during the veteran's period of 
service include a normal electroencephalogram from July 2003, 
where no abnormalities were found.  Shortly after discharge, 
in September 2003, L.P.H., M.D. characterized the claimed 
head trauma as minor; noted the normal magnetic resonance 
imaging, electroencephalogram, and computed tomography tests; 
and stated that the veteran's generalized torso stiffening 
events were likely psychogenic in nature.  Further, an 
October 2003 report from private physician P.R.K., M.D. 
concludes that the veteran does not have a physical condition 
and that treatment should proceed along psychiatric lines.

On the other hand, service medical records from June 2003 
indicate diagnoses of a concussion and post concussion 
syndrome.  In July 2004, private physician S.C.M., M.D. 
opined that the veteran's post concussive syndrome and 
somatization disorder "quite possibly, as likely as not" had 
its first onset during service.  Other opinions of record 
reflect differing and sometimes conflicting views on the 
veteran's claimed condition.  For example, a November 2003 
letter from L.P.H., M.D. notes that the veteran's condition 
may have an organic basis, but that his symptoms are 
certainly consistent with pseudoseizures or conversion 
disorder.  Therefore, the Board finds that a remand to obtain 
a VA opinion as to the correct diagnosis of the veteran's 
current condition and its relationship, if any, to military 
service is required.  See 38 U.S.C.A. § 5103A(d) (West 2002) 
(VA must provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim).

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded VA 
neurology and psychiatric examinations by 
a specialist(s) in those fields, to 
ascertain the nature and etiology of the 
veteran's claimed concussion residuals.  
The claims folder must be made available 
to the examiner(s) for review before the 
completion of the examinations.  All 
studies or tests deemed necessary by the 
examiner(s) for an accurate assessment 
should be conducted.

Following a review of the claims folder 
and examination of the veteran, the 
examiner(s) should determine whether 
the veteran suffers from a current 
neurological disorder, or whether his 
complaints are psychiatric in nature.  
If a chronic neurological and/or 
psychiatric disorder is identified on 
examination, the examiner(s) should 
provide an opinion on whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the 
disorder is related to the veteran's 
two-month period of active service.

3.  Thereafter, the RO should review 
the claims folder to ensure that the 
forgoing requested development has been 
completed.  In particular, the RO 
should review the examination report(s) 
to ensure that it is responsive to and 
in compliance with the directives of 
this remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

